Citation Nr: 1435632	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for anxiety and depression.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In that rating decision, the RO denied service connection for a low back disability (characterized as low back pain) because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Veteran was previously represented by a private attorney.  In June 2013, the attorney withdrew from representing the Veteran who was informed of this action.  As the Veteran has not appointed a new representative, the Board considers the Veteran to be representing himself in this case.

The reopened claim of service connection for a low back disability and the claims of service connection for a right shoulder disability, hearing loss, tinnitus, anxiety and depression, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  An April 1999 rating decision denied service connection for a low back disability (characterized as low back pain).  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision. 

2.  The evidence submitted since the April 1999 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The April 1999 RO decision, which denied the Veteran's claim of service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disability has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed an application for benefits in December 1996, which included a claim of service connection for back pain.  By an April 1999 rating decision, the RO denied the claim of service connection for low back pain.  The Veteran was notified of the decision and his appellate rights by a letter dated later that month.  No new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2013).

Additionally, the Veteran did not appeal the decision.  In May 2000, he requested a copy of his claims file, which was provided to him.  Although the Veteran indicated in the copy request that the records were need for a "possible NOD &/or appeal request," a notice of disagreement or appeal did not follow.  No correspondence was made for several years.  Because the Veteran used the word "possible" without more, the Board does not find that the May 2000 copy request constituted a notice of disagreement with the April 1999 decision, including the low back disability denial.  Thus, the April 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) provided for a re-adjudication of claims that became final between July 14, 1999 and November 9, 2000, and that were denied as not-well-grounded, as if the denial had not been made.  This was so, as long as a claimant requested a re-adjudication or VA moved for a re-adjudication by November 9, 2002-two years after the enactment of the VCAA.  Although the Veteran's claim in question was denied as not-well-grounded and the decisions became final within the requisite time period, the Veteran did not request a re-adjudication by November 9, 2002, nor did VA move to re-adjudicate the claims by that date.  Thus, the provisions of the VCAA that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001 (Jan. 22, 2001).  Therefore, the April 1999 denial remains finally decided. 

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The April 1999 rating decision denied the Veteran's claim of service connection for a low back disability as not-well-grounded because no chronic disability subject to service connection was shown in the service medical records or any other evidence reviewed.  The evidence considered in that decision included the Veteran's service treatment records and VA outpatient treatment records from March 1994 to October 1998.

Evidence received since the April 1999 decision includes VA treatment records, Veteran statements and other lay statements, and testimony at the June 2014 Board hearing.  At the hearing, the Veteran testified to going to the emergency room at St. Anthony's where an x-ray was performed for low back arthritis or strain.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a low back disability.  Thus, new and material evidence has been received, and the matter is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section. 


ORDER

New and material evidence having been presented, the claim of service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that further development is necessary before the claims of entitlement to service connection for a low back disability, a right shoulder disability, hearing loss, tinnitus, anxiety and depression, and PTSD are decided.

First, as to the reopened low back disability claim, to the extent the RO has not considered the service connection claim on the merits, the claim must be remanded to allow for the RO to adjudicate the reopened claims.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Next, at the June 2014 Board hearing, the Veteran stated that he currently has a low back disability and a right shoulder disability resulting from an in-service fall down a stairwell.  He testified to having either arthritis or strain of the low back and right shoulder.  As such, the Board finds that the Veteran should be afforded VA examinations of the low back and right shoulder in order clarify whether the Veteran has a current low back or right shoulder disability, and whether any such disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also testified that he sought treatment for his low back and right shoulder at St. Anthony's and in Florida, but it does not appear that such records are currently associated with the claims file, and thus, those records should be obtained on remand.  Relevant ongoing medical records from the Oklahoma City VA Medical Center (VAMC) should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, a statement of the case (SOC) is required when a claimant files a notice of disagreement (NOD) with a determination.  38 C.F.R. § 19.26 (2013).  The Board construes the Veteran's August 2009 substantive appeal submitted for the two claims on appeal as an NOD with a June 2009 RO rating decision regarding the issues of entitlement to service connection for hearing loss, tinnitus, anxiety and depression, and PTSD.  To date, it appears from the claims file that no SOC has been furnished regarding the June 2009 decision.  Therefore, the issuance of an SOC is required regarding all of the issues in that decision.  The Board has jurisdiction solely to remand those issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare an SOC regarding the issues of entitlement to service connection for hearing loss, tinnitus, anxiety and depression, and PTSD.  This action is required unless the matters are resolved by granting the benefits sought by the Veteran or by the Veteran's withdrawal of the NOD.  If, and only if, a timely substantive appeal is filed, should those issues be returned to the Board.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated his low back or right shoulder.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  Specifically, obtain all relevant Oklahoma City VAMC treatment records dating since March 2008 and the Veteran's treatment records from St. Anthony's in Florida.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran VA examinations for the low back and right shoulder.  The claims folder should be made available to and reviewed by the examiners, and all necessary tests should be conducted. 

The examiner should first identify whether the Veteran has a current low back and/or right shoulder disability.

Then, the examiners must opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified low back and/or right shoulder disability is related to or had its onset in service, including a fall down a stairwell.

All opinions expressed should be accompanied by supporting rationale.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  The low back disability claim should be reviewed on the merits.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


